Citation Nr: 1243926	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-17 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) health care system without a co-payment requirement for a period beginning on December 20, 2010.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia which determined that the veteran was not eligible for treatment in the VA health care system without paying a co-payment for the period beginning on December 20, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA HEC in Atlanta, Georgia.  VA will notify the Veteran if further action is required on his part.


REMAND

In one of the copies of the June 2012 VA Form 9, the Veteran unequivocally requested a Travel Board hearing.  A December 2012 report of contact reflects that the appellant still wants a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The VA HEC should submit the Veteran's claim file to the RO that would ordinarily have jurisdiction over any claims filed by the Veteran and that RO should schedule the appellant for the next available Travel Board hearing date.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



